Ingraham, J. (dissenting):
I dissent. I think the purchaser, having acquired the real property, acquired a valid title to the easements as well as the property to which they were appurtenant. The reservation in the prior deeds by which the plaintiff reserved to herself her right of action and demand against the railroad company for damages sustained by-her by reason of the operation of the railroad in front of said premises was not a reservation of the easements or of a title to or interest in the real property. The easements being merely appurtenant to the property conveyed necessarily passed with the land. The effect of this reservation was a personal covenant with the grantees by which they would be responsible to the grantor for the amount that should be collected in consequence of the trespass by the railroad company, with a covenant that the grantees would execute such a release as would render that reservation effective. There is no provision in the deed which in express terms made this covenant binding upon a grantee, nor that makes an acceptance of a conveyance of the property an agreement to comply with the
*760covenant. It could not be treated in any way except as a personal covenant by the grantee, which could be enforced against subsequent grantees if they expressly assumed it or if the conveyances were made, subject to it. Plaintiff does not seek to enforce a cove nant against the laud, or to collect from the defendants any sum that they have collected from the railroad company, but asked to have enforced a covenant of their plaintiff’s grantees which these defendants have never assumed or agreed to carry out. While the plaintiff’s grantees by conveying the property may have rendered themselves liable to the plaintiff for having put it out of their power to comply with their personal covenant, there was nothing to justify a court of equity requiring these defendants to comply with an obligation of their grantors which they have never assumed. In Western Union Telegraph Co. v. Shepard (169 N. Y. 170) all the conveyances, including that to the defendant, contained a reservation of the right of damages. And in Schomacker v. Michaels (189 N. Y. 61) the action was against the plaintiff’s grantee. That the parties intended this reservation to be a mere personal covenant appears from the instrument executed at the time of the conveyance, and which must be read in connection therewith, which provided that the agreement should “ not be construed in any manner as a lien or incumbrance or binding or affecting said described premises.”
I think, therefore, this judgment was right, and it -should be affirmed.
Judgment reversed, new trial ordered, costs to appellant to abide event.